Citation Nr: 1107807	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder, status post 
rotator cuff repair.

2.  Entitlement to an initial compensable rating for surgical 
scar, medial joint of the right first metatarsal.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

4.  Whether recoupment of the Veteran's remaining active duty 
disability severance pay is proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1986. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a TDIU and a rating in 
excess of 20 percent for the Veteran's left shoulder disability, 
and granted entitlement to service connection for surgical scar, 
medial joint of the right first metatarsal, assigning a 
noncompensable rating.  Timely appeals were noted with respect to 
the denials of entitlement to TDIU and an increased rating for 
left shoulder disability, and with respect to the noncompensable 
rating assigned for surgical scar, medial joint of the right 
first metatarsal.  

Additionally, a May 2008 audit of the Veteran's benefit payment 
account resulted in a timely appeal with respect to the amount of 
active duty severance pay that could be recouped.  

The Board finds that letters submitted by the Veteran's VA 
physician, Dr. Paul Phelps, raise issues of entitlement to 
service connection for a hip disorder, bilateral knee 
disorder, low back disorder, and distal lower extremity 
pain.  As no action has been taken on these claims, the 
Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The VA Form 21-22 in the file reflects that the Georgia 
Department of Veterans Services is the currently authorized 
representative.  In May 2010, a private attorney, Kenneth Lavan, 
indicated that the Veteran had retained him as counsel in this 
matter.  However, no correspondence from the Veteran indicating a 
change of representation, no VA Form 21-22 assigning the attorney 
as representative, and no fee agreement has been received.  

The record contains several letters from a VA physician, Dr. Paul 
Phelps, at the Decatur (Georgia) VA Medical Center (VAMC), who 
identified himself as the Veteran's treating physician and 
provided opinions on the level of severity of the Veteran's left 
shoulder disability and his employability.  There has been no 
request to the Decatur VAMC for the Veteran's records.  VA will 
make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not exist 
or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  Thus, upon remand, the RO should contact the 
Decatur VAMC and request that all of the records associated with 
the Veteran's treatment be provided for inclusion with the claims 
folder.  

Dr. Phelps' January 2009 letter suggests a worsening of the 
Veteran's left shoulder symptomatology since the Veteran was last 
examined in August 2007.  In addition, clinical notes dated 
September 2007 and December 2007, after the most recent VA 
examination of the Veteran's right foot scar, suggest the 
presence of hyperkeratosis, which was not seen on examination in 
August 2007.  VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The record also contains numerous statements from the Veteran and 
Dr. Phelps that his service-connected disabilities result in an 
inability to maintain gainful employment.  VA has the duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the Veteran's service-connected 
disabilities has on his ability to work.  See Friscia v. Brown, 7 
Vet. App. 294 (1994) (holding in the case of a claim for TDIU, 
that VA has a duty to obtain medical opinions as to 
employability).  Thus, upon remand, an opinion should be obtained 
that evaluates the impact of all of the Veteran's service 
connected disabilities on his ability to retain or maintain any 
gainful employment.  

Finally, in his August 2009 substantive appeal, the Veteran 
indicated that he wished to attend a hearing at the RO before a 
Veterans Law Judge on the question of whether recoupment of his 
remaining active duty disability severance pay is proper.  
Therefore, the Veteran must be provided an opportunity to present 
testimony on this issue at a hearing before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

1.   Clarify the Veteran's representation.  
If any representative other than the Georgia 
Department of Veterans Services is deemed to 
be the proper representative, ensure that a 
copy of a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's 
Representative and/or other appropriate 
documentation, such as a fee agreement, is 
placed in the claims file.

2.  Contact the Decatur (Georgia) VAMC and 
request that all records of the Veteran's 
treatment at that facility be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative response 
must be obtained and the Veteran should be so 
notified.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current level 
of severity of his service-connected left 
shoulder disorder and scar over the medial 
joint of the right metatarsal.  All 
appropriate tests, including X-rays, should 
be conducted. The entire claims file, to 
include a complete copy of this REMAND, must 
be made available to the examiner(s), and the 
examination report should note review of the 
file.

The examiner should specify the degrees of 
flexion, abduction, external rotation, and 
internal rotation for the left shoulder; and 
should note whether there is any additional 
limitation of motion due to pain, weakened 
movement, excess fatigability, or 
incoordination.  This determination should be 
expressed in terms of degrees of additional 
limited motion.

The examiner should also identify all current 
neurological symptoms associated with the 
Veteran's left shoulder disorder.  The 
examiner should specify the nerves involved, 
note whether there is associated atrophy, or 
weakness, and express an opinion as to the 
severity of the disability for each nerve 
involved.

The examiner should specifically report the 
ranges of motion of the left arm, or whether 
the left arm is ankylosed.  The examiner 
should also comment specifically on whether 
there is deformity (moderate, marked) of the 
left shoulder joint, and whether there is 
fibrous union of the humerus, false flail 
joint, or flail shoulder.

The examiner should indicate whether the scar 
is superficial, poorly nourished, or with 
repeated ulceration; or is tender and painful 
on objective demonstration, as well as 
document the size of the scar in square 
centimeters.

The examiner(s) should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that the service-
connected chronic gastritis and duodenitis, 
left shoulder disability, degenerative joint 
disease of the right and left hallux valgus 
post-bunionectomy, and surgical scars of the 
left and right foot preclude employment 
consistent with the Veteran's education and 
occupational experience.  The examiner(s) 
should set forth a rationale for the 
conclusions reached.  

4.  The RO should schedule the Veteran for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to the 
Veteran and representative.  

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).


 
